                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                     CENTRAL DIVISION

RODNEY RIDGWAY,                                 )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )
                                                )     Civil Action No. ____________________
HOME DEPOT U.S.A., INC.,                        )
                                                )
               Defendant.                       )     JURY DEMANDED

                            DEFENDANT HOME DEPOT U.S.A., INC.’S
                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW Defendant Home Depot U.S.A., Inc. (“Defendant”), who files this Notice of

Removal on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332 et. seq., 28 U.S.C. §

1441 et. seq., and 28 U.S.C. § 1446 et. seq., and would respectfully show the Court as follows:

       1.      Home Depot U.S.A., Inc. is the defendant in a civil action pending in Circuit Court

of Boone County, Missouri at Columbia, entitled Rodney Ridgway vs. Home Depot U.S.A., Inc..;

Case No. 19BA-CV05121 (hereinafter referred to as the “State Court Action”). An Index of State

Court Action Documents Filed with the Notice of Removal is attached hereto as Exhibit “A,” and

true and correct copies of all process, pleadings, and orders served upon Defendant in the State

Court Action are attached hereto as Exhibit “B,” as required by 28 U.S.C. § 1446(a).

       2.      The State Court Action was filed on December 17, 2019. Home Depot U.S.A., Inc.

was served with Plaintiff’s Petition for Damages on December 20, 2019. In his Original Petition,

Plaintiff asserts a premises liability claim against Defendant, claiming that he tripped and fell and

injured himself while descending a set of stairs located inside a display shed located in the parking

lot of a Home Depot store. Plaintiff seeks damages for, among other things, medical, surgical,


NOTICE OF REMOVAL                                                                   Page 1 of 3

            Case 2:20-cv-04010-BCW Document 1 Filed 01/21/20 Page 1 of 3
therapeutic, rehabilitative, prescription and other expenses in an amount in excess of $120,614.99.

Thus, it is facially apparent from Plaintiff’s Petition that Plaintiff is seeking damages in excess of

$75,000.00. This Notice of Removal, therefore, is timely filed within thirty (30) days of service of

process of Plaintiff’s lawsuit upon Defendant. See 28 U.S.C. § 1446(b).

                                   DIVERSITY OF CITIZENSHIP

        3.        Plaintiff is and was at the time of the filing of this lawsuit a citizen of the State of

Missouri.

        4.        Home Depot U.S.A., Inc. is and was at the time of the alleged incident and the filing

of this lawsuit, a corporation incorporated under the laws of the State of Delaware with its principal

place of business in Georgia. Home Depot U.S.A., Inc. is and was, therefore, a citizen of the State

of Delaware and Georgia.

        5.        Consequently, the district courts of the United States have original jurisdiction over

this action based on complete diversity of citizenship amongst and between the parties, in that

Plaintiff and Defendant are now, and were at the time this action commenced, diverse in citizenship

from each other.

        6.        Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this Court as it

is the district and division embracing the place where the State Court Action is pending.

        7.        Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly give written notice of the

filing of this notice of removal to Plaintiff and will further file a copy of this Notice of Removal

with the Clerk of Boone County, Missouri, where the State Court Action was previously pending.

        14.       Jury Demand – Home Depot hereby requests trial by jury on all issues and claims

in this action.

        WHEREFORE, Defendant hereby removes the case styled Rodney Ridgway vs. Home



NOTICE OF REMOVAL                                                                       Page 2 of 3

             Case 2:20-cv-04010-BCW Document 1 Filed 01/21/20 Page 2 of 3
Depot U.S.A., Inc..; Case No. 19BA-CV05121, and respectfully requests that this Court assume full

jurisdiction of this proceeding for all purposes as if originally filed in this Court, including but not

limited to issuing any orders necessary to stay proceedings in the State Court Action.

                                               Respectfully submitted,

                                               /s/ Jane Ann Landrum
                                               __________________________
                                               Jane Ann Landrum MO #37150
                                               Evans & Dixon, L.L.C.
                                               1100 Main Street, Suite 2000
                                               Kansas City, MO 64105-5179
                                               (816) 841-7501
                                               Fax: (816) 884-4375
                                               jlandrum@evans-dixon.com
                                               ATTORNEYS FOR DEFENDANT
                                               HOME DEPOT U.S.A., INC.

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of January, 2020, the foregoing instrument was
electronically filed with the Clerk of the Court and served upon all counsel of record via email.



                                               /s/ Jane Ann Landrum
                                               __________________________




NOTICE OF REMOVAL                                                                     Page 3 of 3

          Case 2:20-cv-04010-BCW Document 1 Filed 01/21/20 Page 3 of 3
